 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                        Case No. 3:13-cr-00035-RCJ-WGC-1

12                  Plaintiff,                        Order Granting Joint Motion to Unseal the
                                                      Petition for Revocation of Supervised
13          v.
                                                      Release (ECF No. 53)
14   THOMAS NELSON LUPOLD,

15                  Defendant.

16
17          Defendant Thomas Lupold, by and through his attorney Assistant Federal Public
18   Defender Aarin Kevorkian, and the United States of America, by and through Nicholas A.
19   Trutanich, United States Attorney, and Elham Roohani, Assistant United States Attorney, file
20   this Joint Motion to Unseal the Petition for Revocation of Supervised Release (ECF No. 53).
21          On March 13, 2018, Lupold recommenced a term of federal supervised release. On
22   April 11, 2018, Lupold’s probation officer filed a petition with this Court seeking revocation of
23   Lupold’s supervised release. ECF No. 53 (SEALED). On May 8, 2018, this Court held a
24   revocation hearing on the petition. ECF No. 64. Lupold admitted the violations and this Court
25   revoked supervised release, sentencing Lupold to 8 months imprisonment and a renewed term
26   of supervision. ECF Nos. 64-65. The petition for revocation was never unsealed.
        Case 3:13-cr-00035-RCJ-WGC Document 87 Filed 12/13/19 Page 2 of 3




 1          The parties now jointly request this Court unseal the petition for revocation, ECF No.
 2   53, as no legitimate prosecutorial objective is served by maintaining the petition under seal.
 3   See generally United States v. Bracy, 67 F.3d 1421 (9th Cir. 1995).
 4          DATED this 13th day of December, 2019.
 5
 6    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
 7
 8    By /s/ Aarin E. Kevorkian                      By /s/ Elham Roohani
      Aarin E. Kevorkian                             Elham Roohani
 9    Assistant Federal Public Defender              Assistant United States Attorney
      Counsel for Thomas Nelson Lupold               Counsel for the United States
10
11
12
13
       IT IS SO ORDERED this 23rd day of December, 2019.
14
15
16
        __________________________
17      ROBERT C. JONES
18
19
20
21
22
23
24
25
26



                                                    2
